DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-12, 15, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beck et al. (US 2005/0199706 A1) in view of Smith et al. (US 5777305).
Regarding claim 1, Beck teaches a package assembly for processing a plurality of transaction cards at a point of sale comprising: at least two transaction cards [0023], each with a unique account identifier associated with a unique account [0091]; a package for securing the plurality of transaction cards (Fig. 3), wherein the package comprises at least three distinct identifiers present and accessible on the package assembly, wherein the at least three distinct identifiers comprise a unique package identifier [0096], a vendor product identification code identifier [0091], and an identifier which is a combination of the unique package identifier and the vendor product identification code identifier [0119].
Beck lacks the identifiers all being visible.
Smith teaches wherein the at least three distinct identifiers are each separately externally visible (7, 9, 11, Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art to make the identifiers externally visible because it allows the identifiers to be scanned and activated without requiring opening of the entire package, thus making the checkout process at the point of sale more efficient.
Regarding claim 2, Beck teaches wherein the package further comprises transaction cards issued by a singular card issuer [0010].
Regarding claim 3, Beck teaches wherein the package further comprises transaction cards issued by a plurality of card issuers [0028] [0056].
Regarding claim 4, Beck teaches wherein the package further comprises transaction cards issued by affiliated issuers [0028] [0056].
Regarding claim 5, Beck teaches wherein the package further comprises transaction cards issued by non-affiliated issuers [0028] [0056].
Regarding claim 6, Beck teaches wherein the package further comprises an identifier that is interpretable by a point of sale component [0028] [0031 ] [0105].
Regarding claim 7, Beck teaches wherein the at least three distinct identifiers comprise bar codes, magnetic stripes, series of numerals, series of letters, series of symbols, or combinations thereof [0031].
Regarding claim 8, Beck teaches a method for the secure processing of a package assembly at a point of sale comprising: providing a plurality of transaction cards [0023], each with a unique account identifier, assembled into a package, wherein each unique account identifier is associated to a unique account [0091]; assigning a unique package identifier to the package, wherein the unique package identifier is present and accessible on the package assembly [0096]; assigning a vendor product identification code identifier to the package, wherein the vendor product identification code identifier is present and accessible on the package assembly [0091]; assigning a combination identifier to the package, wherein the combination identifier comprises both the vendor product identification code identifier unique package identifier wherein the combination identifier is present and accessible on the package assembly [0119]; associating the unique package identifier with the unique account identifiers of the individual transaction cards assembled in the package [0115] - [0118]; compiling a database of information concerning associated unique package identifiers and unique account identifiers [0108]; accessing the database upon receipt of a request to activate or deactivate the package, wherein the request comprises either a one-step or a two-step sequence [0035];
processing the information contained in the database upon receipt of a request to activate or deactivate the package [0043] [0044]; in response to the processing, initiating an activation or deactivation protocol for the individual transaction cards contained in the package, wherein the activation or deactivation protocol comprises conveying a request for transaction card activation or deactivation to the individual transaction card issuer's authorization system to effectuate activation or deactivation of the individual transaction cards [0035] [0043] [0044]; receiving indication of activation or deactivation of the individual transaction cards from the individual transaction card issuer’s authorization system [0035] [0043] [0044]; and communicating the activation or deactivation of the individual transaction cards to the point of sale [0033].
Beck lacks the identifiers all being visible.
Smith teaches wherein the at least three distinct identifiers are each separately externally visible (7, 9, 11, Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art to make the identifiers externally visible because it allows the identifiers to be scanned and activated without requiring opening of the entire package, thus making the checkout process at the point of sale more efficient.
Regarding claim 9, Beck teaches wherein the unique package identifier is encoded in a magnetic strip, a bar code, a series of numerals, a series of letters, a series of symbols, or combination thereof [0031].
Regarding claim 10, Beck teaches wherein the unique identifiers of the individual transaction cards are manually associated with the unique package identifier [0054] [0107],
Regarding claim 11, Beck teaches wherein the unique identifiers of the individual transaction cards are automatically associated with the unique package identifier [0054] [0107],
Regarding claim 12, Beck teaches wherein the unique identifiers of the individual transaction cards are associated with the unique package identifier mechanically, electronically, or by a combination thereof [0107] [0119].
Regarding claim 15, Beck teaches a package assembly processing system comprising: a plurality of transaction cards [0023], wherein each individual transaction card comprises a unique account identifier and wherein each unique account identifier is associated to a unique account [0091]; a package for securing the transaction cards (Fig. 3) comprising at least three distinct identifiers present and accessible on the package, wherein the at least three distinct identifiers comprise a unique package identifier [0096], a vendor product identification code identifier [0091]; and a combination of the vendor product identification code identifier and the unique package identifier [0119]; a point of sale component configured to interpret the package identifier [0115-0118]; a secure connection for transaction card processing system communications (Fig. 4, Fig. 5); A point of sale component configured to request activation or deactivation of the package identifier via the secure connection, wherein the request may comprise either a one-step or a two-step sequence [0035]; a processor configured to process the unique package identifier and a corresponding activation or deactivation request at the point of sale; whereby the processor communicates an activation or deactivation request for the package identifier to a multicard transaction computer via the secure connection [0043] [0044]; a database comprising data associated with the individual transaction cards’ unique account identifiers correlated to unique package identifiers [0108]; and the multicard transaction computer configured to receive the request to activate or deactivate the package identifier, communicate with individual transaction card issuers' authorization systems to effectuate activation or deactivation of the individual transaction cards, and communicate the individual cards' activations or deactivations to the point of sale via the secure connection [0033] [0035] [0043] [0044].
Beck lacks the identifiers all being visible.
Smith teaches wherein the at least three distinct identifiers are each separately externally visible (7, 9, 11, Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art to make the identifiers externally visible because it allows the identifiers to be scanned and activated without requiring opening of the entire package, thus making the checkout process at the point of sale more efficient.
Regarding claim 18, Beck teaches wherein package’s unique identifier is a bar code, magnetic strip, series of numerals, series of letters, series of symbols, or a combination thereof [0031].
Regarding claim 19, Beck teaches wherein the multicard transaction computer comprises at least one processing unit [0127],
Regarding claim 20, Beck teaches wherein the multicard transaction computer comprises a plurality of processing units [0127],
Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beck as modified by Smith and further in view of Nootebos et al. (US 20040153410 A1). The teachings of Beck and Smith have been discussed above.
Regarding claims 13, 14, 16, and 17, Beck teaches the method of claim 8, as shown above.
Beck lacks the log.
Nootebos teaches wherein a transaction log is compiled memorializing actions concerning the activation or deactivation of transaction cards, wherein an error log is compiled memorializing actions concerning the unsuccessful activation or deactivation of transaction cards [0052] [0069].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine Beck and Nootebos because it allows the administrator to cooperate with any criminal investigations or similar activities [0069].
Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.
Regarding the independent claims, applicant argues that Smith does not teach the identifiers separately externally visible on the package. However, Smith is not relied upon to teach that the identifiers are on the package. Smith is only relied upon to teach that the identifiers are externally visible on the device as a whole. Figure 1 of Smith shows that all three identifiers are externally visible. Therefore, the arguments are not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876